Case 6:20-cr-00034-CEM-EJK Document 38 Filed 06/10/20 Page 1 of 4 PageID 196




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA



UNITED STATES OF AMERICA

                                                       Criminal Case No.:
                                                      6:20-CR-34-ORL-41EJK

CARL FAREY
                                        ____/

         DEFENDANT’S SUPPLEMENT TO THE SENTENCING MEMORANDUM

       Carl Farey, by and through his undersigned attorney, respectfully submits his Supplement

to the Sentencing Memorandum for this Honorable Court’s consideration.


                                          ARGUMENT

       The purpose of this suppliement is to address the potential sentencing disparity in this

case when looking at the case of United States v Marvin Smith 2018-cr-81-Orl-41GJK. In the

case of Marvin Smith, the probation office recommended a year in prison and the defendant was

ultimately sentenced to 10 months in prison by the Court. In Mr. Farey’s case, probation

recommended probation with time served.         The Court requested counsel to advise what the

differences in conduct of the two men charged with the same offense, yet different recommended

sentences may be to avoid sentencing disparities.

       Mr. Smith was applying for visas and recruiting people to come and work for him by lying

to them and misleading the individual as to what they would be doing in the United States. He

has the individuals working at a low wage, low enough where they were replacing the need for

citizens and people authorized to work in the United States to fill these positions.


                                                 1
Case 6:20-cr-00034-CEM-EJK Document 38 Filed 06/10/20 Page 2 of 4 PageID 197




It appears many, if not all, of the workers Mr. Smith brought over did not have a legal right to be

here and could have found themselves at the center of a criminal prosecution themselves. On

page 13 line 4-9 of the sentencing transcripts under document 64 from case 18-cr-0081-CEM-

GJK, Mr. Bayless, the AUSA states:

        “Every single one of the individuals that Mr. Smith brought to the United States, at least

310 people, were not supposed to be here. They didn’t have a legal right to be here. So if they

had done that on their own, they would all be illegal entries.”

        Mr. Bayless further states on same page line 17-20, “But when you’re taking $2 off of

everybody’s hourly wage and you have 300 workers in the United States who aren’t supposed to

be here, that is the illegality. That is the harm in this action.”

        It appears Mr. Smith went to Jamaica to recruit people. Mr. Smith illegally brought people

into the United States. Mr. Farey did not bring anyone here, everyone he worked with was already

here and had been through the visa process and its securities process. Mr. Farey was helping

them apply for changes of status and status extensions. Everyone that Mr. Farey worked with

had invested money into the United States and were not taking away jobs from American workers.

If anything, these companies would create jobs.

        Mr. Smith submitted over 300 applications; Mr. Farey did not submit any applications.

He helped individuals prepare the petitions and those individuals ultimately submitted them to

the government. Mr. Farey assisted in 116 petitions, and out of these petitions, 36 status changes

were approved.      So, the sheer number of Mr. Smith applications is another factor that

distinguishes their conduct.

        Everyone that Mr. Farey worked with submitted their own applications, and knew exactly

what was going on, that is why they went to him. I do not know if the individuals that Mr. Smith



                                                   2
Case 6:20-cr-00034-CEM-EJK Document 38 Filed 06/10/20 Page 3 of 4 PageID 198




brought over had any knowledge of what he was submitting on their behalf.

       Another big difference is that Mr. Farey is not a United States citizen and will be deported

because of the Judicial removal portion of the plea. Mr. Farey has family here and loves this

country. He was in the process of becoming a citizen before this happened. That is a major

consequence that Mr. Smith did not have to face.

       Lastly, Mr. Farey is a decade older than Mr. Smith and has a host of serious medical

issues. When Mr. Smith was sentenced, there was no indication of medical issues and we did

not have this threat of COVID19, which is infecting and killing inmates in the BOP at an alarming

rate. Mr. Farey, if given time served and probation, will self-deport immediately and not be

allowed to return to the United States.

       Probation, when making a recommendation, looks at all the factors involved in making

this determination, not just the guidelines. While the guidelines of the two men are the same,

the conduct of Mr. Smith was very different and significantly more harmful to both the people he

brought over as well as the American people.


                                                     Respectfully submitted,

                                                     /s/ Corey Cohen, Esq.
                                                     Law Office of Corey Cohen P.A.
                                                     Florida Bar No. 0657840
                                                     605 E. Robinson St. Suite 330
                                                     Orlando, Florida 32801
                                                     corey@coreycohen.com
                                                     Telephone: 407-246-0066




                                                 3
Case 6:20-cr-00034-CEM-EJK Document 38 Filed 06/10/20 Page 4 of 4 PageID 199




                                      CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing has been electronically filed
with the Clerk of Court (CM/ECF) on 10 day of June 2020 by using the CM/ECF system, which
          will send a notice of electronic filing to the Assistant United States Attorney.




                                    /s/ Corey Cohen, Esq.
                                    Law Office of Corey Cohen P.A.
                                    Florida Bar No. 0657840
                                    605 E. Robinson St. Suite 330
                                    Orlando, Florida 32801
                                    corey@coreycohen.com
                                    Telephone: 407-246-0066




                                              4
